PER CURIAM.
We affirm the judgment of the trial court holding that a Colorado judgment entered against the appellee, Clarence Kutz, was not entitled to full faith and credit because Colorado never acquired in personam jurisdiction of Kutz. We note, however, that the trial court below has retained jurisdiction of this cause and, therefore, may still grant an arrearages judgment or other appropriate relief against Kutz based upon a Florida court order directing Kutz to pay child support. The circuit court below has the requisite in personam jurisdiction to grant full relief in this cause irrespective of any action by a Colorado court.
AFFIRMED.
DAUKSCH, COBB and HARRIS, JJ., concur.